Citation Nr: 0532685	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-11 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from April 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which granted service connection for 
bilateral hearing loss and assigned a 10 percent evaluation 
effective November 30, 1998.

The Board remanded the case to the RO for further development 
in May 2001.

On April 29, 2003, the Board ordered further development in 
this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.

The Board remanded the case to the RO in November 2003 and 
January 2005.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In November 2005 Appellant's Brief, the veteran's 
representative raised the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  This is referred to the RO 
for appropriate development.


FINDING OF FACT

The most recent examination shows that the veteran's 
bilateral hearing loss was productive of no more than Level 
XI hearing in the right ear and Level VI hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for a bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.321, 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 
6100 (1998) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002, May 2004, and March 2005.  The content of the 
notice in May 2004, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in August 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  

Although having requested a local hearing on his substantive 
appeal received in June 2000, the veteran withdrew that 
request in a written statement received in August 2000.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

In November 1998, the veteran filed a claim to reopen a claim 
for service connection for bilateral hearing loss.  

VA audiological evaluation in December 1998 shows that the 
average puretone threshold was 85 decibels in the right ear 
and 52 decibels in the left ear.  The controlled speech 
discrimination test was 56 percent for the right ear and 80 
percent for the left ear.  The examiner commented that the 
veteran had asymmetrical loss, right greater than left.  
There was mixed loss in the left ear (severe to profound) and 
sensorineural loss in the right ear (moderate to moderately 
severe.  There was slightly reduced tympanic membrane 
motility in the right ear.  The left ear tympanic membrane 
was within normal limits.  

A March 1999 VA audiological evaluation report indicates that 
the average puretone threshold for the right ear was 88 
decibels and the average puretone threshold for the left ear 
was 52 decibels.  The controlled speech discrimination test 
was 92 percent in the both ears.  The examiner noted that 
there was profound to severe hearing loss with stiff tympanic 
membrane.  In the left ear there was moderate to moderately 
severe hearing loss.  The tympanic membrane was retracted.  
The audiologist noted that the veteran had reduced tympanic 
membrane mobility with absent reflexes which was consistent 
with middle ear pathology.   

VA physical and audiological examinations were conducted in 
January 2000.  The veteran reported his service and medical 
histories.  The audiological examination revealed that the 
average puretone threshold was 92 decibels in the right ear 
and 66 decibels in the left ear.  The controlled speech 
discrimination test was 64 percent in the right ear and 94 
percent in the left ear.  The examiner noted that the files 
do not indicate a reason for the degree of flat nerve 
deafness in one ear and the mixed loss in the other ear.  The 
flat configuration of the hearing loss was not typical of the 
acoustic trauma pattern.  The diagnosis was severe to 
profound mixed hearing loss in the right ear and mild to 
severe mixed hearing loss in the left.  

On the brain and spinal portion of the examination it was 
noted that the Rinne's tuning fork test showed that bone 
conduction was greater than air conduction on the left.  The 
veteran could not or feel the vibrations on the right.  The 
examiner commented that there was conductive hearing loss on 
the left.  The physician was unable to evaluate the right ear 
because the veteran indicated that he could neither hear nor 
feel the tuning fork.  The neurological and magnetic 
resonance imaging (MRI) examinations failed to reveal any 
abnormalities.  The physician recommended an ear, nose and 
throat (ENT) evaluation.  

On the ear disease examination conducted later that day, the 
left side revealed what appeared to be an old large 
perforation of the tympanic membrane.  There was no apparent 
squamous debris, granulation tissue, or crusting.  There were 
no ossicular remnants visualized.  The tuning fork was not 
well received with weber.  The Rinne test was also of 
questionable benefit.  The examiner noted that it was 
extremely hard to carry on a conversation with the veteran 
secondary to the hearing loss.

Based on VA examination and opinion, service connection was 
granted for bilateral hearing loss in a February 2000 rating 
action.  A 10 percent evaluation was granted effective in 
November 1998.

VA outpatient record dated in June 2000 shows that the 
veteran was fitted for bilateral hearing aids.

In light of the inconsistent audiological evaluations 
results, the Board remanded for examinations to reconcile the 
differences.  Medical opinions were needed to determine 
whether the veteran's hearing impairment should be evaluated 
using both the puretone audiometry test and the controlled 
speech discrimination test; or whether evaluation of the 
hearing impairment should be based only on the puretone 
threshold average; or whether the veteran's speech 
discrimination scores were inconsistent; and whether the use 
of the speech discrimination test was appropriate. 

A VA examination was conducted in August 2001.  The RO 
interpreted the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz as 105+, 100, 95, and 100, 
in the right ear, respectively, and 50, 60, 65 and 65, 
respectively, in the left ear.  The average puretone 
threshold was 100+ decibels in the right ear and 60 decibels 
in the left ear.  The controlled speech discrimination test 
was 60 percent for the right ear and 92 percent for the left 
ear.  The diagnosis was profound mixed hearing loss in the 
right ear and mild-severe sensorineural hearing loss on the 
left era.  There was reduced tympanic membrane motility in 
both ears.  

In May 2001, the Board remanded the case to the RO for 
further development to include obtaining an opinion 
addressing whether the veteran had language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination inappropriate 
when evaluating hearing impairment.  Secondly, should the 
evaluation of the hearing impairment be based only on the 
puretone threshold average?

In the June 2004 memorandum, an examiner from a VA audiology 
clinic noted that audiological examinations from 1992 to 
August 2001 documented a progressive decrease in pure tone 
hearing sensitivity.  The VA examiner addressed the question 
of whether the veteran had any language difficulties or 
inconsistent speech audiometry scores that make the use of 
both puretone average and speech discrimination inappropriate 
when evaluating the veteran's hearing impairment.

In that memorandum, the examiner noted his review of the 
claims file.  He noted that the veteran had been seen for 
many audiological examinations from 1992 to August 2001.  He 
noted that findings from these examinations had been 
consistent, and documented a progressive decrease in pure 
tone hearing sensitivity.  The examiner noted however that 
the veteran's response to word recognition stimuli had varied 
somewhat across those examinations.  The examiner stated that 
he was unable to determine if the variability of word 
recognition scores was secondary to adequate masking 
techniques, or different presentation methods (monitored live 
voice versus standardized recorded test materials) across 
these different audiological visits (routine diagnostic and 
medical-legal examinations for C&P purposes).

The examiner concluded with an opinion that there was no 
evidence from the audiological examinations that the veteran 
presented any language difficulties that would preclude the 
use of the word recognition scores for rating purposes.  He 
added that the differences noted in word recognition scores 
from past audiological examinations were secondary to the 
level of controlled testing; noting that routine audiological 
examinations were not considered valid for rating purposes 
because they are not administered in the strict manner as 
required for compensation and pension examinations.  The 
examiner ended with an opinion that no evidence exists in the 
record of any language difficulties that precludes the use of 
word recognition for rating purposes when those tests have 
been administered in strict adherence to federal procedures 
for audiological compensation and pension examinations.

A June 2004 VA examination report contains a copy of the 
opinion given in the June 2004 memorandum.  The audiologist 
opined that a review of the memorandum opinion indicates that 
inconsistencies in word recognition scores on the identified 
evaluations were the result of different materials (word 
lists) and presentation methods (recorded or monitored live 
voice) and presentation levels utilized for testing.  The 
audiologist concluded by recommending that the veteran be 
referred for a compensation and pension examination, 
utilizing strict adherence to federal testing guidelines, in 
order to eliminate such variables.

A VA audiological examination was conducted in July 2005.  
The average puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 99 in the right ear and 64 in 
the left ear.  The speech recognition abilities were 32 
percent in the right ear and 60 percent in the left ear.  

In reporting the diagnosis, it was reported that audiometric 
testing revealed a profound mixed hearing loss in the right 
ear and moderately severe sensorineural hearing loss in the 
left ear.  Reliability for audiometric testing was considered 
valid, accurate, and reliable.  

In August 2005, the RO increased the disability evaluation 
for the hearing loss disability to 50 percent disabling, 
effective November 30, 1998.  Even though the RO increased 
the schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran had not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO rated the veteran's service-connected bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(evaluation of hearing impairment).  The RO has assigned a 50 
percent evaluation.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, effective June 10, 1999, 
the VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Specifically, the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions that 
were already the practice of VA. 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

Under the former and revised provisions of Diagnostic Codes 
6100 through 6110, an examination for hearing impairment must 
include a controlled speech discrimination test and a 
puretone audiometry test.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

Under both the former and the revised provisions, in certain 
circumstances, a veteran's hearing impairment may be 
evaluated using only the puretone threshold average.  Under 
the former provisions of 38 C.F.R. § 4.85 (c), Table VIa 
provides numeric designations based solely on puretone 
averages and is for application only when the Chief of the 
Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85 (in effect prior to June 10, 1999).

Under the revised provisions of 38 C.F.R. § 4.85 (c), Table 
VIa, "Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average.  Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  38 C.F.R. § 4.85 (c).

The veteran appealed the initial assignment of the evaluation 
for the service-connected bilateral hearing loss.  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The December 1998 test results would yield numeric 
designation, which equate to Level VIII hearing loss in the 
right ear and Level IV hearing loss in the left ear using 
Table VI.  This results in a 20 percent rating. 

The March 1999 test results would yield numeric designation, 
which equate to Level III hearing loss in the right ear and 
Level I hearing loss in the left ear using Table VI.  This 
results in a noncompensable rating. 

The January 2000 and August 2001 test results would yield 
numeric designation, which equate to Level VIII hearing loss 
in the right ear and Level II hearing loss in the left ear 
using Table VI.  This results in a 10 percent rating. 

The August 2001 test results would yield numeric designation, 
which equate to Level VIII hearing loss in the right ear and 
Level II hearing loss in the left ear using Table VI.  This 
results in a 10 percent rating. 

The July 2005 test results would yield numeric designation, 
which equate to Level XI hearing loss in the right ear and 
Level VI hearing loss in the left ear using Table VI.  This 
results in a 50 percent rating. 

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
The most recent VA audiological evaluation established Level 
XI hearing in the right ear and Level VI hearing in the left 
ear.  Therefore, the audiometry findings do not support the 
assignment of a disability evaluation higher than 50 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  Although the veteran has been given 
hearing aids, the evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
Accordingly, the need for a hearing aid does not serve as a 
basis for the award of an 



increased evaluation.  The Board finds that a higher 
disability evaluation is not warranted for the veteran's 
bilateral hearing loss.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim. 


ORDER

An evaluation in excess of 50 percent for the service-
connected bilateral hearing loss is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


